Citation Nr: 0912185	
Decision Date: 04/01/09    Archive Date: 04/10/09

DOCKET NO.  05-06 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an initial compensable disability rating for 
residual scar from a cyst excision, right shoulder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the Army National Guard 
from August 1989 to May 1991 and from June 1991 to August 
1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in New 
York, New York (RO), which, in pertinent part, awarded 
service connection and a noncompensable rating for residual 
scar from a cyst excision, right shoulder, effective July 12, 
2001.

While the Veteran requested a travel Board hearing in his 
January 2005 VA Form 9, the record shows that the Veteran 
withdrew this request in September 2006, prior to the 
scheduled hearing.

In March 2008, the Board remanded this issue to the RO for 
additional development.  On Remand, the Board specifically 
asked the RO to undertake additional development regarding 
the degree of impairment due to the Veteran's service-
connected residual scar.
 

FINDINGS OF FACT

For the period prior to, and from the August 30, 2002 
revision, the Veteran's residual scar from a cyst excision 
was superficial, not disfiguring or painful upon examination, 
and it covered an area of 4 by 1.7 centimeters on the right 
upper shoulder; the residual scar was not deep and it caused 
no limitation of motion.  




CONCLUSION OF LAW

The schedular criteria for an initial compensable disability 
rating for residual scar from a cyst excision, right 
shoulder, have not been met at any point during the period 
prior to August 30, 2002, or the period from the August 30, 
2002 revision.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.118, Diagnostic Codes 7803-7805, 7819 (2002), Diagnostic 
Codes 7801-7805, 7819 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.  Duty to Assist and Notify 

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Here, the Veteran is challenging the initial evaluation 
assigned following the grant of service connection.  In 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims held that in 
cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice it intended to serve has been fulfilled. 
 Dingess, 19 Vet. App. at 490-91.  Thus, because the notice 
that was provided before service connection was granted was 
legally sufficient, VA's duty to notify in this case has been 
satisfied.

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The RO has obtained the Veteran's service treatment records.  
The Veteran was afforded a VA examination in October 2008. 
 Significantly, the appellant has not identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000).  The Board 
finds that all necessary development has been accomplished, 
and therefore appellate review may proceed without prejudice 
to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 
(1993). 

2.  Claim for Initial Compensable Rating 

Factual Background 

A review of the Veteran's service treatment records showed 
that in December 1991 he underwent a surgical excision of a 
ruptured epidermoid cyst located on his right shoulder.  
There is not other indication of treatment, problems or 
complaints related to the cyst excision in his service 
treatment records.  In the May 1994 periodic examination, 
that was performed just prior to his discharge, there is no 
indication of problems or complaints from the residuals of 
the cyst excision. 

The Veteran's claims file contains his medical treatment 
records from VA Medical Center in New York dated January 2000 
to December 2003 for medical conditions including, gout, 
subdural hematoma and prostate cancer.  The record also 
contains the Veteran's private medical records from Toumony 
Healthcare System in September 2002 to November 2003, when he 
was treated for lower back pain, obstructed bowel, and 
injuries sustained from a fall.  None of these records showed 
any treatment or complaint for residuals of the cyst 
excision. 

The Veteran was afforded a VA dermatology examination in 
October 2008, and the examiner provided an opinion in a 
November 2008 addendum.  In that examination report, the 
examiner noted that the Veteran's current symptoms as "scar 
is very [itchy]".  Upon psychical examination, the examiner 
noted that the scar was superficial, the texture of the skin 
of the scar was "atrophic shiny", and the color was a 
"mixture of hypo and hyper-pigmentation.  It was not a deep 
scar, and there was no inflammation, edema or keloid.  The 
examiner measured the residual scar as "4 x 1.7 cm" and 
noted that it cover an area of "1.05 square inch".  The 
examiner noted that the scar was not painful or tender upon 
examination, and it was not adhered to the underlying tissue.  
The examiner noted that the elevation of the scar was 
minimal.  There was no functional impairment and no 
limitation of motion because of the scar.  The examiner noted 
that the scar was not disfiguring. 

The Veteran has stated that he suffers from chronic itching 
from the scar, and that he believes that the scar is 
increasing in size.  See Appellant's Post-Remand Brief (March 
2009). 

Legal Criteria 

Disability evaluations are determined by the application of 
the facts presented to a schedule of ratings that is based on 
the average impairment of earning capacity caused by a given 
disability.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  When 
evaluating the severity of a disability, VA will consider the 
entire history of the disability including records of social 
impairment.  See 38 C.F.R. § 4.126(a); Peyton v. Derwinski, 1 
Vet. App. 282 (1991).  

In cases involving the assignment of an initial rating 
following the award of service connection, VA must address 
all evidence that was of record from the date of the filing 
of the claim on which service connection was granted (or from 
other applicable effective date).  Fenderson v. West, 12 Vet. 
App. 119, 126-127 (1999).  The analysis in the following 
decision is undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.  See id.; Hart v. Mansfield, 21 Vet. App. 505 
(2007).  This practice is known as "staged" ratings.  Here, 
the Board finds that the symptomatology of the Veteran's 
disability has been consistent over the period of the appeal, 
and as such, staged ratings are not warranted. 

The applicable rating criteria for skin disorders, found at 
38 C.F.R. § 4.118, were amended effective August 30, 2002 
(See 67 Fed. Reg. 49,596 (July 31, 2002) (codified at 38 
C.F.R. § 4.118)) and again in October 2008.  The October 2008 
revisions are applicable only to situations where the 
application for benefits is received by VA on or after 
October 23, 2008.  See 73 Fed. Reg. 54708 (September 23, 
2008).  In this case, the Veteran filed his claim well before 
October 23, 2008.  Therefore, the latest revision and the 
most recent criteria are not for application.  As the 
effective date for the initial assignment of a disability 
rating for the Veteran's disability is July 12, 2001, only 
the post-2002 version and pre-October 2008 version of the 
schedular criteria are applicable.  

Pursuant to VA General Counsel Opinion, when a law or 
regulation is enacted or a new regulation is issued while a 
claim is pending, VA must first determine whether the statute 
or regulation identifies the types of claims to which it 
applies.  Where that statute or regulation is silent, VA must 
determine whether applying the new provision to claims that 
were pending when it took effect would produce genuinely 
retroactive effects.  A new law or regulation has prohibited 
"retroactive effects" if it is less favorable to a claimant 
than the old law or regulation; while a liberalizing law or 
regulation does not have "retroactive effects."  If there 
are no resulting retroactive effects, VA ordinarily must 
apply the new provision -- however, at no point prior to the 
effective date of that provision.  See VAOPGCPREC 7-2003 
(Nov. 19, 2003); 69 Fed. Reg. 25179 (2004).   See also, 38 
U.S.C.A. § 5110(g); 38 C.F.R. § 3.114.

In sum, if a new law or regulation applies, it affects only 
to the period beginning with the effective date of the new 
law or regulation.  Kuzma v. Principi, 341 F.3d 1327 (Fed. 
Cir. 2003).  However, if the older criteria are more 
favorable, then that criteria may be applied prospectively 
without any such limitations as to the effective date of its 
issuance.  See VAOPGCPREC 7-2003.  

The disability due to the Veteran's residual scar was 
assigned a noncompensable rating under a general set of 
criteria applicable to skin conditions found at 38 C.F.R. 
§ 4.118, Diagnostic Code 7819 (which is identical for both 
the oldest (pre 2002) and newer (post 2002) version of the 
Rating Schedule).  According to Diagnostic Code 7819, non-
burn related scars, which are not located on of the head, 
face, or neck, are to be rated under the criteria found at 
Diagnostic Codes 7803 to 7805 (2002), and the similar 
pertinent rating criteria effective since the revision are at 
Diagnostic Codes 7801 to 7805 (since 2002).   See 38 C.F.R. 
§ 4.118, Diagnostic Code 7819 (2002 and 2008).  A 
noncompensable evaluation is assigned in the instance where 
the requirements for a compensable rating have not been met, 
and the schedule does not provide a zero percent evaluation.  
See 38 C.F.R. § 4.31. 

Under the criteria in effect prior to August 30, 2002, a 10 
percent disability evaluation is warranted for superficial 
scars, which are poorly nourished, and subject to repeated 
ulceration under Diagnostic Code 7803.  38 C.F.R. § 4.118 
(2002).  Additionally, Under Diagnostic Code 7804, a 10 
percent disability evaluation is warranted for superficial 
scars, which are tender and painful on objective 
demonstration.  Under Diagnostic Code 7805, scars may be 
evaluated based on any associated limitation of function of 
the body part, which they affect.  

Subsequent to August 30, 3003, scars may be rated under the 
diagnostic codes and criteria that follow.  See 67 Fed. Reg. 
49,590-49,599 (July 31, 2002). 

Under Diagnostic Code 7801, a 10 percent evaluation is 
warranted for scars that are deep or that caused limited 
motion in an area or areas exceeding 6 square inches (39 sq. 
cm.).  Scars covering a larger area or areas receive a higher 
evaluation.  See 38 C.F.R. § 4.118, Diagnostic Code 7801 
(2008).   A deep scar is defined as one associated with 
underlying soft tissue damage.  Id., Note (2). 

Under Diagnostic Code 7802, a 10 percent rating is warranted 
for superficial scars that do not cause limited motion, in an 
area or areas of 144 square inches (929 sq. cm.) or greater, 
are rated 10 percent disabling.  38 C.F.R. § 4.118.  A 
superficial scar is defined as one not associated with 
underlying soft tissue damage.  Id., Note (2).

Under Diagnostic Code 7803, a 10 percent evaluation is 
warranted for superficial and unstable scars.  38 C.F.R. § 
4.118 (2008).  An unstable scar is one where, for any reason, 
there is frequent loss of covering of skin over the scar.  
Id. at Note (1).   A superficial scar is one not associated 
with underlying soft tissue damage. Id. at Note (2).

Under Diagnostic Codes 7804, a 10 percent evaluation is 
warranted for superficial scars that are painful on 
examination.  38 C.F.R. § 4.118(2008).  A superficial scar is 
defined as one not associated with underlying soft tissue 
damage.  Id., Note (1).  Scars are otherwise rated based on 
limitation of function of affected part.  38 C.F.R. § 4.118, 
Diagnostic Codes 7805 (2008).

It is not expected that all cases will show all the findings 
specified; however, in all instances it is expected that 
there will be sufficient findings as to identify the disease 
and the disability there from, and to coordinate the rating 
with the identified impairment of function.  38 C.F.R. § 
4.21.  Where there is a question as to which of two rating 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.    

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  Any reasonable doubt 
will be resolved in favor of granting the Veteran's claim.  
38 U.S.C.A. § 5107 (West 2002); Ortiz v. Principi, 274 F.3d 
1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 3.102 (2008).  

Analysis 

The Veteran contends that the symptoms of his residual scar 
from the cyst excision warrant a higher initial evaluation.  
He is currently assigned a noncompensable rating for his 
disability for a period prior to August 30, 2002.  As noted 
above, if the newer regulation applies, it will only be 
effective from the date of the revision.  Kuzma, 341 F.3d 
1327.  Therefore, the revised criteria for rating scars are 
not applicable to the period prior to their effective date of 
August 30, 2002. 

The October 2008 VA examiner noted that the scar on the 
Veteran's right shoulder was superficial, and that it was not 
found to be painful on objective determination examination.  
There was no indication of repeated ulcerations, and the 
examiner noted that there was no functional impairment or 
limitation of motion due to the scar.  The scar was not 
adhered to the underlying tissue and there was no indication 
of loss of skin covering the scar.  With respect to the 
criteria found at Diagnostic Codes 7803 to 7805 (in effect 
prior to August 30, 2002), and the criteria found at 
Diagnostic Codes 7803 to 7805 (in effect since August 30, 
2002), the Board finds that there is no evidence to show that 
disability due to the Veteran's scar is consistent with the 
criteria for a compensable rating.  See 38 C.F.R. § 4.118 
(2002 and 2008).   

With respect to the revised criteria under Diagnostic Code 
7801, the October 2008 VA examiner noted that the scar was 
not deep, and that it was not adhered to the underlying 
tissue.  As such, the minimum criteria for 10 percent 
evaluation are not satisfied.  Further, on examination, the 
scar reportedly measured as "4 x 1.7 cm" and it was listed 
as covering an area of only "1.05 square inch".  Even 
though the Veteran contended that the scar had increased in 
size, its measurements still did not meet the revised 
criteria for a compensable rating under Diagnostic Code 7802.  
Therefore, a compensable disability rating is not warranted 
under the revised criteria of Diagnostic Code 7801 or 7802.  
See 38 C.F.R. § 4.118 (2008). 

The Board notes that the Veteran contends that he is entitled 
to a higher rating because he suffered from chronic itching 
at the location of the scar.  The October 2008 VA examiner 
also noted that the Veteran complained that the scar was 
itchy.  His symptoms, however, do not reach the criteria for 
a compensable rating under any applicable diagnostic code.  
The Board also notes that the Veteran's symptoms do not 
present an exceptional disability picture; there is no 
indication of marked inference with employment or repeated 
periods of hospitalization, which would warrant an extra-
schedular evaluation.  See 38 C.F.R. § 3.321 (b). 

After a review of the record, the Board finds that neither 
version of Diagnostic Code 7819 (2002 or 2008) provides the 
Veteran with more than a compensable rating.  A determination 
of whether the new regulation produces a genuinely 
retroactive effect is not necessary.  A compensable rating is 
not warranted under any potentially applicable diagnostic 
code in effect prior to, or from the August 30, 2002 
revision.  See Schafrath v. Derwinski, 1 Vet App. 589 (1991).  
The evidence does not show that the symptoms of the residual 
scar, overall, warrant a compensable disability rating.  

Based on the foregoing, the Board concludes that the 
disability due to the Veteran's residual scar from a cyst 
excision is not manifested by symptomatology that more nearly 
approximates the criteria for a compensable rating under 
either the old or new criteria.  See 38 C.F.R. § 4.7.  
Accordingly, the preponderance of the evidence is against the 
claim, and the claim must be denied. 


ORDER

Entitlement to an initial compensable rating for residual 
scar from a cyst excision, right shoulder, is denied. 




____________________________________________
DENNIS F. CHIAPPETTA 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


